              Case 1:19-bk-10812                    Doc      Filed 10/16/19 Entered 10/16/19 09:00:27                            Desc Main
                                                              Document     Page 1 of 4
 Fill in this information to identify the case:
 Debtor 1 Gina M. DiBiasio
 Debtor 2
               (Spouse, if filing)

 United States Bankruptcy Court for the                   District of Rhode Island
                                                                     (State)
 Case number: 19-10812-DF




Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                   12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s principal
residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you assert are recoverable
against the debtor or against the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of Creditor: Carrington Mortgage Services, LLC                                              Court Claim No. (if known): 10

Last four digits of any number
you use to identify the debtor's              XXXXXX1487
account:

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?’

      No
      Yes. Date of last notice:

Part 1:          Itemize Postpetition Fees, Expenses and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any
escrow account disbursements or any amounts previously itemized in a notice filed in the case. If the court has previously approved an
amount, indicate that approval in parentheses after the date the amount was incurred.

        Description                                                            Dates incurred                                     Amount

1.          Late charges                                                                                                  (1)                $0.00
2.          Non-sufficient funds (NSF) fees                                                                               (2)                $0.00
3.          Attorney fees                                                      7/29/2019                                  (3)              $325.00
4.          Filing fees and court costs                                                                                   (4)                $0.00
5.          Bankruptcy/Proof of claim fees                                     7/29/2019                                  (5)              $325.00
6.          Appraisal/broker's price opinion fees                                                                         (6)                $0.00
7.          Property inspection fees                                                                                      (7)                $0.00
8.          Tax advances (non-escrow)                                                                                     (8)                $0.00
9.          Insurance advances (non-escrow)                                                                               (9)                $0.00
10.         Property Preservation expenses. Specify:_________                                                             (10)               $0.00

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11 U.S.C. §1322(b)(5) and
Bankruptcy Rule 3002.1.




Official Form 410S2                                  Notice of Postpetition Mortgage Fees, Expenses, and Charges                                  page 1
                                                                                                                                  248
         Case 1:19-bk-10812                     Doc          Filed 10/16/19 Entered 10/16/19 09:00:27                      Desc Main
                                                              Document     Page 2 of 4
Part 2:      Sign Here

The person completing this notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.

Check the appropriate box

    I am the creditor.
    I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.

              X       /s/Paul G. Manning, Jr.                                                    Date: 10/16/2019
                      Signature




Print:                  Paul G. Manning, Jr. (RI# 7124)                                            Title Attorney
                        First Name             Middle Name             Last Name


Company                 Korde & Associates, P.C.


Address                 900 Chelmsford Street, Suite 3102
                        Number        Street


                        Lowell, MA 01851
                        City                                   State     ZIP Code


Contact phone           (978) 256-1500                                                             Email bankruptcy@kordeassociates.com




Official Form 410S2                                   Notice of Postpetition Mortgage Fees, Expenses, and Charges                         page 1
                                                                                                                                248
         Case 1:19-bk-10812            Doc       Filed 10/16/19 Entered 10/16/19 09:00:27                         Desc Main
                                                  Document         Page 3 of 4
                                                       Case No: 19-10812-DF

                                              UNITED STATES BANKRUPTCY COURT


I, Paul G. Manning, Jr. Attorney for Carrington Mortgage Services, LLC hereby sign this Notice of Post-petition Mortgage Fees, Expenses,
and Charges for purposes of filing the same electronically on behalf of our client on this October 16, 2019

Dated: 10/16/2019
                                                                           /s/Paul G. Manning, Jr.
                                                                           Paul G. Manning, Jr. Esquire
                                                                           RI# 7124
                                                                           Korde & Associates, P.C.
                                                                           900 Chelmsford Street, Suite 3102
                                                                           Lowell, MA 01851
                                                                           Tel: (978) 256-1500
                                                                           bankruptcy@kordeassociates.com




19-035234 / BK01
 Case 1:19-bk-10812          Doc     Filed 10/16/19 Entered 10/16/19 09:00:27            Desc Main
                                      Document     Page 4 of 4


                           UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF RHODE ISLAND

In Re:                                                Case Number 19-10812-DF
Gina M. DiBiasio                                      Chapter 13

                                   CERTIFICATE OF SERVICE

       I, Paul G. Manning, Jr. Attorney for Carrington Mortgage Services, LLC and/or its
successors and assigns hereby certify that on October 16, 2019 I electronically filed the
foregoing Notice of Postpetition Mortgage Fees, Expenses, and Charges with the United States
Bankruptcy Court for the District of Rhode Island using the CM/ECF System. I served the
forgoing documents on the following CM/ECF participants;

Gary L. Donahue, Assistant U.S. Trustee
John Boyajian, Trustee
Robert B. Jacquard, Esquire

                  I certify that I have mailed by first class mail, postage prepaid the documents
          electronically filed with the Court on the following non-CM/ECF participants:

Gina M. DiBiasio
73 Doolittle Street
Coventry, RI 02816

                                                /s/Paul G. Manning, Jr.
                                                Paul G. Manning, Jr. Esquire
                                                RI# 7124
                                                Korde & Associates, P.C.
                                                900 Chelmsford Street, Suite 3102
                                                Lowell, MA 01851
                                                Tel: (978) 256-1500
                                                bankruptcy@kordeassociates.com




19-035234 / BK01
